Case 6:21-cv-00020-JDK-KNM Document 34 Filed 06/11/21 Page 1 of 2 PageID #: 121




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
JOSHUA THOMAS MILLER,                       §
#2120015,                                   §
                                            §
      Plaintiff,                            §
                                            §    Case No. 6:21-cv-20-JDK-KNM
v.                                          §
                                            §
MARIA PONCE, et al.,                        §
                                            §
      Defendants.                           §
                                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Joshua Thomas Miller, a Texas Department of Criminal Justice

 inmate proceeding pro se, brings this civil rights lawsuit under 42 U.S.C. § 1983. The

 case was referred to United States Magistrate Judge K. Nicole Mitchell for findings

 of fact, conclusions of law, and recommendations for disposition.

       Before the Court is Plaintiff’s motion for a preliminary injunction, temporary

 restraining order, and emergency protective order. Docket No. 6. On April 27, 2021,

 Judge Mitchell issued a Report and Recommendation recommending that the Court

 deny Plaintiff’s motion for several reasons.     Docket No. 22.     Specifically, Judge

 Mitchell found that Plaintiff failed to demonstrate a substantial likelihood of success

 on the merits, a substantial threat of irreparable injury without an injunction, that

 the threatened injury outweighs the harm of an injunction, and that a temporary

 restraining order or preliminary injunction would not disserve the public interest.

 Id. at 2. Plaintiff timely objected. Docket No. 25.


                                           1
Case 6:21-cv-00020-JDK-KNM Document 34 Filed 06/11/21 Page 2 of 2 PageID #: 122




       Where a party timely objects to a Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       Having conducted a de novo review of the record in this case, the Magistrate

 Judge’s Report, and Plaintiff’s objections, the Court has determined that the Report

 of the Magistrate Judge is correct, and Plaintiff’s objections are without merit.

 Accordingly, the Court hereby OVERRULES Plaintiff’s objections (Docket No. 25)

 and ADOPTS the Report of the Magistrate Judge (Docket No. 22) as the opinion of

 the District Court.      Plaintiff’s motion for a preliminary injunction, temporary

 restraining order, and emergency protective order (Docket No. 6) is DENIED.




   Signed this
   Jun 11, 2021




                                           2
